In a proceeding to impose sanctions pursuant to 22 NYCRR sub-part 130-2 the appellant appeals from an order and judgment (one paper) of the County Court, Orange County (Paño Patsalos, J.), dated February 8, 1993, which imposed a sanction of $150 upon the appellant for appearing 23 minutes late for a hearing.
Ordered that the order and judgment is reversed, as a matter of discretion, without costs or disbursements, and the sanction is vacated.
The Supreme Court improvidently exercised its discretion in sanctioning the appellant for his singular and brief delay in appearing at a scheduled hearing. The record reveals that at the same time that the appellant was scheduled to appear before the hearing court, he was actually engaged in another hearing in a different part of the courthouse and that he had requested a fellow attorney to advise the hearing court of his whereabouts. Although the hearing court stated that it was not advised as to the appellant’s engagement, nevertheless, when the plaintiff did appear, approximately twenty minutes after the time when the hearing was scheduled to begin, he explained to the court the reason for his lateness. Moreover, there is no indication that the appellant failed to timely appear at any prior court appearance involving the underlying action. Under these circumstances, we find that the appellant offered an adequate explanation for his brief delay in appearance and that his failure to appear on time was not deliberate or without good cause (see, 22 NYCRR 130-2.1 [b]). Sullivan, J. P., Balletta, Copertino and Santucci, JJ., concur.